Citation Nr: 1642620	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  10-38 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disorders (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to August 1972.

This matter comes to the Board of Veteran's Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO denied the Veteran's request for a disability rating higher than 20 percent for his service-connected hepatitis C.  Jurisdiction in this case has since been transferred to the RO in Winston-Salem, North Carolina and most recently to the RO in Nashville, Tennessee.

Although the issue of TDIU was not discussed in the December 2008 decision, the Veteran made a specific claim for TDIU when his appeal of the hepatitis C rating was pending.  The San Diego RO denied TDIU in a July 2010 rating decision, which the Veteran did not appeal.  After subsequent increases in the disability ratings assigned for hepatitis C and posttraumatic stress disorder (PTSD), the Veteran's representative raised the issue of TDIU again in April 2013.  

The Veteran's hepatitis C rating was still on appeal when the issue of TDIU was raised in April 2013.  Notwithstanding the Veteran's failure to appeal the denial of TDIU within one year of the July 2010 decision, TDIU is considered a part of any claim for increased compensation which is pending when the issue is raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  For this reason, in January 2014, when the Board decided the increased rating claim, the issue of TDIU remained part of the appeal.  

In its January 2014 decision and remand, the Board granted a 40 percent disability rating for the Veteran's service-connected hepatitis C and remanded the TDIU issue for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board regrets the associated delay.  However, for the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In its January 2014 remand, the Board issued certain instructions to the AOJ describing the development that would be necessary before the Veteran's TDIU claim could be decided.  In its instructions, the Board ordered that the claims file be reviewed by a VA examiner with appropriate expertise to provide an opinion on the Veteran's employability.  

The examiner was asked for an opinion on the following question: "whether it is at least as likely as not that [the Veteran's] service connected disorder(s) alone render him unable to secure and maintain substantially gainful employment.  Any examination conducted must describe any functional impairment and the impact of the service connected disorder on physical and sedentary employment."

Attempting to comply with these instructions, the AOJ obtained two short reports in May and July of 2016.  According to the May 2016 report, "It is at least as likely as not that [the Veteran's] service connected colorectal adenocarcinoma alone render[s] him unable to secure and maintain substantially gainful employment.  The [Veteran] has terminal cancer and is pending hospice care.  There is no further medical treatment needed other than palliative care."

After receiving the May 2016 report, the AOJ recognized a problem - the Veteran has not been granted service-connected disability compensation for colorectal adenocarcinoma.  His three service-connected disabilities are PTSD (currently rated as 70 percent disabling), hepatitis C (40 percent) and scars of the chin (10 percent).  Accordingly, the AOJ requested a second medical opinion from a psychologist in July 2016.  

According to the psychologist, "The writer failed to find information in [the Veteran's] available mental health records in VBMS and CPRS indicating that he would be unable to work solely as a result of mental health symptoms; however, it is likely that [the Veteran's] physical condition (going to hospice) would make it impossible for him to maintain gainful employment."
When the Board remands an appeal, the claimant obtains a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
In its remand instructions, the Board asked for a medical opinion or opinions which "describe any functional impairment and the impact of the service connected disorder on physical and sedentary employment."  Neither of the opinions describes the impact of hepatitis C, PTSD or chin scars on the Veteran's capacity for physical or sedentary employment.   

The duty to assist does not necessarily require that VA obtain a single medical opinion addressing the aggregate effects of all service-connected disabilities in combination.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  But it is clear that, when deciding the issue of TDIU, VA must "give full consideration to 'the effect of combinations of disability.'"  Id. (quoting 38 C.F.R. § 4.15).  For this reason, the psychologist's conclusion - that the Veteran was not prevented from working "solely as a result of mental health symptoms" - does not provide all of the information necessary to decide whether he is eligible for TDIU.  

It seems likely that the terms "solely as a result" in the psychologist's opinion are the product of a misunderstanding of the language used by the Board in requesting a medical opinion: "whether it is at least as likely as not that [the Veteran's] service connected disorder(s) alone render him unable to secure and maintain substantially gainful employment."  (emphasis added).  On remand, the AOJ should obtain a new medical opinion after first explaining to the examiner that the term "alone" does not mean that only one of the Veteran's service-connected disabilities, by itself, must prevent employment.  Instead, the examiner should provide an opinion on the functional impairment in an occupational setting resulting from the Veteran's service-connected disabilities, either individually or in combination with one or more additional service-connected disabilities.  Specifically, the examiner should describe any impairment on the Veteran's to secure and maintain employment resulting from his service-connected disabilities.   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since January 2016.  

2. After obtaining any identified and outstanding records, 
refer the claims file to a VA examination.  The examiner must describe any functional impairment resulting from the Veteran's service-connected disabilities, either individually or in combination with each other.  

The examiner should identify all symptoms and manifestations that could conceivably affect his ability to perform either physical sedentary employment.  It should be noted that the Veteran is service-connected for PTSD (currently rated as 70 percent disabling), hepatitis C (40 percent) and scars of the chin (10 percent

The entire claims file including a copy of this REMAND must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  

If an examination is necessary, one must be provided.   Any examination scheduled must describe any functional impairment associated with the Veteran's service-connected PTSD, hepatitis C and chin scars and describe the impact of the each of the Veteran's service-connected disabilities on his capacity for physical and sedentary employment.

In addressing the functional effects of the Veteran's hepatitis C, the examiner should discuss the "REMARKS" section of a VA-authorized hepatitis C examination dated November 2011, which indicates that one of the effects of hepatitis C on the Veteran's usual occupation "is that due to fatigue he is in need of keeping a sedentary life style."  

In addressing the functional effects of the Veteran's PTSD, the examiner should discuss the October 2011 VA-authorized psychological examination report, particularly the assignment of a global assessment of functioning score of 30 and the report's description of "slowness of thought" and "difficulty understanding directions."   

Even if the examiner determines that the Veteran has nonservice-connected disabilities that affect his ability to work, such as colorectal adenocarcinoma, the examiner must still attempt to determine the effects of the Veteran's service-connected disabilities, individually or in combination with each other, independently on his ability to securing and maintaining substantially gainful employment.   

The examiner should provide a rationale for all opinions given.

3. The AOJ must ensure that all the requested medical opinion is in compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





